DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.

Response to Amendment
The response filed 18 December 2020 has been entered. Claims 1-22 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the plurality of collars" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 20 are rejected based on their dependency from claim 1.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veros (U.S. Patent 8,453,669) in view of Boyher (U.S. Patent Publication 2008/0276998).
Regarding claim 1, Veros discloses a waterway assembly 10’ for a faucet comprising:
a waterway adapter 60’ which is a single molded piece, including a body (at 60’) having a valve interface member (front face of adapter 60’) and a plurality of downwardly extending connecting tubes 42’/44’/46’ (as a three dimensional element, nipples 42’, 44’, 46’ all extend in every direction including downward); and
a plurality of tubular assemblies 30’, each of the tubular assemblies including:
a flexible tubular member 12’/14’/16’ formed of a polymer and having opposing first 34’ and second 32’ ends; 
a collar 50’ overmolded around the first end of the flexible tubular member; wherein each of the connecting tubes of the waterway adapter is received within the first end of one of the flexible tubular members (FIG. 7 clearly illustrates nipple 44’ is received within tube 14’);
wherein a portion of the waterway adapter is disposed within the plurality of collars 62’, 64’, 66’  when the connecting tubes of the waterway adapter are received within the first ends of the flexible tubular members; and
wherein sealed joints (surface seal created by nipples 42, 44, 46) are formed by engagement between the connecting tubes and the flexible tubular members (FIG. 5-8; Col. 7 line 36-Col. 9 line 3).
Veros is silent regarding the connecting tubes expand an inner diameter of the flexible tubular members.
However, Boyher teaches the connecting tubes 20 extend directly from the manifold 112 (comparable to the waterway adapter) expand an inner diameter of the flexible tubular members 438 (FIG. 2a, 5, 19; Paragraph 60, 62).

Regarding claim 2, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses the connecting tubes of the waterway adapter includes a nipple 42’/44’/46’ having a plurality of barbs 48’ concentrically within the first end of the flexible tubular member (FIG. 6, 7; Col. 4 line 13-20).
Regarding claim 5, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies are cross-linked as an assembly (Col. 4 line 29-49).
Regarding claim 6, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies comprise a cross-linked polyethylene (Col. 4 line 29-49).
Regarding claim 7, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses the waterway adapter further includes rearwardly extending rails 260’ configured to be received within a faucet hub 20’ (FIG. 6, 7; Col. 7 line 57-65).

Veros further discloses the plurality of flexible tubular members include a hot water inlet tube 12’, a cold water inlet tube 14’, and a water outlet tube 16’ (FIG. 6; Col. 7 line 51-56).
Regarding claim 20, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses no secondary sealing component is in engagement between the downwardly extending connecting tubes and the flexible tubular members (FIG. 7).
Figure 7 clearly illustrates that there only exists the surface seal created between the downwardly extending connecting tubes and the flexible tubular members and no other sealing component is relied upon to connect the downwardly extending connecting tubes and the flexible tubular members.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Boyher in further view of Yunk (U.S. Patent 8,844,111).
Regarding claim 3, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Veros further discloses the nipples expand the inner diameter of the flexible tubular members (FIG. 7).
Veros is silent regarding the expansion is by at least 20 percent.
However, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 20%.

Regarding claim 4, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Veros/Yunk further teaches connecting a tube (Yunk 12) to a nipple (Yunk 50a/50b) expanding the inner diameter of the tubing between 5% and 100% inclusive (Yunk FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 40%.

Claims 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Yunk.
Regarding claim 9 Veros discloses a waterway assembly 10’ for a faucet comprising:
a waterway adapter 60’ including a molded unitary body (at 60) (unitary requires the element to act as a unit, and the waterway adapter does just that) having a valve interface member (front face of adapter 60’) and a plurality of connecting tubes 42’/44’/46’, the plurality of connecting tubes including a hot water connecting tube 42’, a cold water connecting tube 44’, and a water outlet connecting tube 46’; 
a plurality of flexible tubular members 12’/14’/16’, each formed of a polymer and having opposing first 34’ and second 36’ ends; and

wherein the plurality of flexible tubular members and the plurality of collars make up a plurality of tubular assemblies;
wherein the plurality of flexible tubular members include a hot water inlet tubular member 12’, a cold water inlet tubular member 14’, and a water outlet tubular member 16’;
wherein the plurality of collars includes a first collar (portion of collar 50’ receiving nipple 42’ as seen in FIG. 7 regarding 44’) concentrically receiving the first end of the hot water inlet tubular member, a second collar (portion of collar 50’ receiving nipple 44’ as seen in FIG. 7) concentrically receiving the first end of the cold water inlet tubular member, and a third collar (portion of collar 50’ receiving nipple 46’ as seen in FIG. 7 regarding 44’) concentrically receiving the first end of the water outlet tubular member;
the hot water connecting tube received within (radially within the outer surface of tube 12’ and the first collar as defined above) the first end of the hot water inlet tubular member and the first collar, the hot water connecting tube expanding an inner diameter of the first end of the hot water inlet tubular member (See FIG. 7);
the cold water connecting tube received within (radially within the outer surface of tube 14’ and the second collar as defined above) the first end of the cold water inlet tubular member, the cold water connecting tube expanding an inner diameter of the first end of the cold water inlet tubular member (See FIG. 7); 
the outlet water connecting tube received within (radially within the outer surface of tube 16’ and the third collar as defined above) the first end of the water outlet tubular member, the water outlet 
wherein the connecting tubes have a greater hoop strength than the first ends of the plurality of tubular assemblies such that the connecting tubes resist deformation (as seen in FIG. 7), while expanding the first ends of the plurality of flexible tubular members (as seen in FIG. 7) (FIG. 5-8; Col. 7 line 36-Col. 9 line 3).
Veros is silent regarding the expansion of the hot water inlet tubular member, the cold water inlet tubular member, and the water outlet tubular member is by at least 20 percent.
However, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 20%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by expanding the inner diameter of the hot water inlet tubular member, the cold water inlet tubular member, and the water outlet tubular member by at least 20% once the nipple is inserted in the flexible tubular member, as taught by Yunk, since it has been held that discovering an optimum value, specifically the optimal deformation of the tubular member to achieve the most effective connection, of a result effective variable involves only routine skill in the art.
Regarding claim 10, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros further discloses the collar is overmolded around the first end of the flexible tubular member (Col. 4 line 29-49).
Regarding claim 11, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.

Regarding claim 12, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies comprise a cross-linked polyethylene (Col. 4 line 29-49).
Regarding claim 13, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros further discloses the connecting tubes of the waterway adapter includes a nipple 42’/44’/46’ having a plurality of barbs 48’ concentrically within the first end of the flexible tubular member (FIG. 6, 7; Col. 4 line 13-20).
Regarding claim 14, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Veros/Yunk further teaches connecting a tube (Yunk 12) to a nipple (Yunk 50a/50b) expanding the inner diameter of the tubing between 5% and 100% inclusive (Yunk FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 50%.
Regarding claim 15, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros further discloses the waterway adapter further includes rearwardly extending rails 260’ configured to be received within a faucet hub 20’ (FIG. 6, 7; Col. 7 line 57-65).
Regarding claim 21, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.

Figure 7 clearly illustrates that there only exists the surface seal created between the plurality of connecting tubes and the plurality of flexible tubular members and no other sealing component is relied upon to connect the plurality of connecting tubes and the plurality of flexible tubular members.

Claims 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Thomas (U.S. Patent 7,766,043).
Regarding claim 16, Veros discloses a method of manufacturing a waterway assembly 10’, the method comprising the steps of: providing a polymeric tube 12’/14’/16’ having a first hoop strength;
overmolding a collar (portion of collar 50’ through which nipples 42’, 44’, and 46’ extend, as seen in FIG. 7 with respect to nipple 44’) on a first end 34’ of the polymeric tube;
attaching a fitting 36’ on a second end of the polymeric tube to define a tubular assembly 30’;
providing a waterway adapter 60’ including a molded unitary body (at 60’) (unitary requires the element to act as a unit, and the waterway adapter does just that) having a valve interface member (front face of adapter 60’) and a plurality of downwardly extending connecting tubes 42’/44’/46’ (as a three dimensional element, nipples 42’, 44’, 46’ all extend in every direction including downward), having a second hoop strength greater than the first hoop strength of the polymeric tube (FIG. 7 shows the deformation occurs to the polymeric tube, not the connecting tube, thus illustrating the greater hoop strength of the connecting tube); and 
press-fitting the first end of the polymeric tube onto one of the connecting tubes (See FIG. 7) of the waterway adapter, wherein the collar reinforces the first end of the polymeric tube for radial expansion, while the connecting tubes resist deformation (FIG. 5-8; Col. 4 line 50-64).

However, Thomas teaches overmolding a fitting 96 on a second end 92 of the polymeric tube 28 to define a tubular assembly (FIG. 2-4, Col. 7 line 27-35; Claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by overmolding a fitting onto the second end of the polymeric tube, as taught by Thomas, for the purpose of creating a more robust attachment between the tube and the fitting.
Regarding claim 17, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses the step of inserting the waterway adapter within a faucet hub 20’ (FIG. 6).
Regarding claim 18, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses the step of cross-linking the tubular assembly (Col. 4 line 29-49).
Regarding claim 22, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses no secondary sealing component is in engagement between the connecting tube and the polymeric tube (FIG. 7).
Figure 7 clearly illustrates that there only exists the surface seal created between the connecting tube and the polymeric tube and no other sealing component is relied upon to connect the connecting tube and the polymeric tube.


19 is rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Thomas, in further view of Yunk.
Regarding claim 19, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses the press-fitting step includes expanding the inner diameter of the polymeric tube (FIG. 7).
Veros is silent regarding the expansion is by at least 20 percent.
However, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the polymeric tube is taught to be expanded by at least 20%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by expanding the inner diameter of the polymeric tube by at least 20% once the nipple is inserted in the polymeric tube, as taught by Yunk, since it has been held that discovering an optimum value, specifically the optimal deformation of the tubular member to achieve the most effective connection, of a result effective variable involves only routine skill in the art.

Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant’s response, filed 18 December 2020, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Applicant's arguments filed 18 December 2020 have been fully considered and they are in part not persuasive.

Applicant argues that Veros does not disclose a molded unitary body.  As expressed above, unitary merely requires the element to function as a unit.  The waterway adapter has a molded body, said body acts as a unit to function in the desired manner.  As such, the limitation is met.
Applicant further asserts the connecting tubes do not have a greater hoop strength than the first ends of the tubular assemblies.  Figure 7 clearly illustrates that the connecting tubes are not deformed at the point of connection.  While the disclosure does not explicitly state the comparison of hoop strengths, the drawing clearly illustrates this relationship.  Accordingly, the limitation is met.
Accordingly, applicant’s arguments centered around Claim 9 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753